DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konrad (DE 3601668 A1).
Regarding claim 1, Konrad discloses a tank closure (10), comprising:
a first tank closure  member (14) having a first stop member (42);
a second tank closure member (16) flexibly mounted in an axial direction relative to the first tank closure member (14), the second tank closure member (16) having a second stop member (44); and
a bias member (48) having a spring force to engage the second tank closure (16) against the first tank closure member (14),
wherein the second stop member (44), in a closed position of the tank closure, forms a mechanical stop relative to the first stop member (42) to prevent axial movement of the second tank closure member relative to the first tank closure member (14) against the spring force of the bias member (48).
Regarding claim 2, wherein the second tank closure member (16) is rotatably moveable relative to the first tank closure member (14) to the closed position as far as an end position.
Regarding claim 3, wherein the second stop member (44), before reaching the end position, does not form a stop relative to the first stop member (42).
Regarding claim 4, wherein the second stop member (44) forms a stop relative to the first stop member (42) upon reaching the end position.
Regarding claim 5, wherein the second tank closure member (16) has a seal member (see figure 1) configured such that, in the closed position of the tank closure, is axially pressed by the bias member (48) in a direction towards the first tank closure member.
Regarding claim 6, wherein:
the second stop member (44) comprises at least one locking bar, and
the first stop member (42) comprises at least one bearing surface to be engaged by
the locking bar.

Regarding claim 7, wherein the first tank closure member (14) comprises a rotatable tank closure component which rotates concurrently with the second tank closure member (16).
Regarding claim 8, wherein the first tank closure member (14) comprises a non-rotatable tank closure (32) component which remains stationary during the rotation of the second tank closure member; see figure 1.
Regarding claim 9, wherein the non-rotatable tank closure (32) component is configured to engage a tank filler neck (12)  to secure a position of the non- rotatable tank closure component (32) in a peripheral direction.
Regarding claim 10, wherein the at least one bearing surface of the first stop member (42) is arranged on the non-rotatable tank closure component.
Regarding claim 11, wherein the non-rotatable tank closure component comprises a ramp member (58).
Regarding claim 12, wherein an extension of the rotatable tank closure (16) component is located at a distal end of the ramp member (58)in order to adopt the end position.
Regarding claim 13, wherein the rotatable tank closure (16) component is caused to move by the rotation of the second tank closure member (16) via the locking bar (82) of the second tank closure member (16) in a manner that causes the rotatable tank closure component to rotate concurrently with the second tank closure member.
Regarding claim 14, a tank closure (10), comprising:
a first tank closure member (14) including a rotatable tank closure component, a non- rotatable tank closure component, and a first stop member (42) having at least one bearing surface;

a second tank closure member (16) mounted for rotation relative to the first tank closure member(14) to a closed position, the second tank closure member (16) having a second stop member (44) configured to rotate concurrently with the rotatable tank closure component, and at least one locking bar (82) configured to engage the at least one bearing surface, wherein the non-rotatable tank closure component is configured to remain stationary during the rotation of the second tank closure member; and
a bias member (48) having a spring force to engage the second tank closure (16) against the first tank closure member (14),
wherein the second stop member (44), in the closed position of the second tank closure member, forms a mechanical stop relative to the first stop member (42) to prevent axial movement of the second tank closure member relative to the first tank closure member against the spring force of the bias member.
Regarding claim 15, wherein the non-rotatable tank closure (32) component is configured to engage a tank filler neck  (12) to secure a position of the non- rotatable tank closure (32) component in a peripheral direction; see figure 1.
Regarding claim 16, wherein the at least one bearing surface of the first stop member  (42) is arranged on the non-rotatable tank closure component.
Regarding claim 17, wherein the non-rotatable tank closure (32) component comprises a ramp member (58).
Regarding claim 18, wherein the rotatable tank closure (16) component is caused to move by the rotation of the second tank closure member (16) via the locking bar (82) of the second tank closure member (16) in a manner that causes the rotatable tank closure component to rotate concurrently with the second tank closure member.
Regarding claim 19, Konrad discloses a tank closure (10), comprising:
a first tank closure member (14) having a pair of first stop members (42) arranged offset so as to oppose one another (also see figure 4);
a second tank closure member (16) flexibly mounted in an axial direction relative to the first tank closure member (14), the second tank closure member having a pair of second stop members (44; also see figure 4) configured such that, in a closed position of the tank closure, form a mechanical stop relative to the first stop member (42) which prevents axial movement of the second tank closure member relative to the first tank closure member; and
a bias member (48) having a spring force to engage the second tank closure (16) against the first tank closure member (14).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose fuel tank closures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747